DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-20 are pending in this application. Applicant's election with traverse of Group I (Claims 1-15) in the reply filed on 12/06/2022 is acknowledged.  The traversal is on the ground(s) that the identified groups are sufficiently related that it would not present a unreasonable burden for the Examiner.  This is not found persuasive because limitations found the method and apparatus do not share any limitations, and therefore would require completely separate searches and potentially completely different rejections. Claims 16-20 have been withdrawn. Claims 1-15 are examined in this communication.
The requirement is still deemed proper and is therefore made FINAL.
This communication is the first action on the merits. The Information Disclosure Statement (IDS) filed on 08/24/2020 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 100521394 B1 to Kim.

A) As per Claim 1, Kim teaches a Fluid Flow Control System (FFCS) door assembly (Kim: Figure 1) comprising: 
a continuous belt (Kim: Figure 1, Item 11); and 
a plurality of rollers (Kim: Figure 1, Items 12-17 with segments between 12-13, 12-15, 14-15 & 14-16) supporting the continuous belt and defining a first segment, a second segment, a third segment, and a fourth segment, 
the continuous belt including a plurality of openings (Kim: Figure 1, Items 11a-11b) that selectively allow fluid flow to pass through the first segment, the second segment, the third segment, and the fourth segment when two openings of the plurality of openings align with the first segment, the second segment, the third segment, or the fourth segment.

B) As per Claim 2, Kim teaches that a frame supporting the plurality of rollers and including a track on which the continuous belt moves (Kim: Figure 1, Item 20).

C) As per Claim 3, Kim teaches that a single motor driving one of the plurality of rollers to move the continuous belt (Kim: stepping motor controlling drive roller Item 16; best shown unlabeled in Figure 3).

D) As per Claim 4, Kim teaches that a casing housing the continuous belt and the plurality of rollers (Kim: Figure 2, Item 1).


Claim(s) 1 & 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 100739467 B1 to Kang.

A) As per Claim 1, Kang teaches a Fluid Flow Control System (FFCS) door assembly (Kang: Figure 6) comprising: 
a continuous belt (Kang: Figure 6, Item 57); and 
a plurality of rollers (Kang: Figure 6, Items 61 & 63 with segments between 61 and each Item 63, and a segment in front of each of Items 311, 312 & 313) supporting the continuous belt and defining a first segment, a second segment, a third segment, and a fourth segment, 
the continuous belt including a plurality of openings (Kang: Figure 6, Items 572 & 573) that selectively allow fluid flow to pass through the first segment, the second segment, the third segment, and the fourth segment when two openings of the plurality of openings align with the first segment, the second segment, the third segment, or the fourth segment.

B) As per Claim 4, Kang teaches that a casing housing the continuous belt and the plurality of rollers (Kang: Figure 6, Item 2).

C) As per Claim 5, Kang teaches that a filter fixed within a window of the casing and aligning with the first segment (Kang: Figure 6, Item 19).

D) As per Claim 6, Kang teaches that a filter (Kang: Figure 6, Item 19).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US Patent Number 6,378,222 B1 to Enzinna.

A) As per Claim 7, Kim teaches all the limitations except a rack fixed for movement with the continuous belt; and a hard stop engaging with the rack and being configured to stop movement of the rack and the continuous belt upon contact with a wall.
However, Enzinna teaches a rack fixed for movement with the continuous belt (Enzinna: Figure 8, rack 30 with hard stop 38 stops when gets to wall 42); and a hard stop engaging with the rack and being configured to stop movement of the rack and the continuous belt upon contact with a wall.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Kim by adding a stop mechanism, as taught by Enzinna, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Kim with these aforementioned teachings of Enzinna with the motivation of preventing the belt from rotating past its end positions.

Allowable Subject Matter
Claims 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is cited above and does not contain segments aligned with the respective output channels and intake openings. In addition there is no reason to modify the systems to contain these features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762